DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1-6, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Hirata (JP 2016-118891) in view of Qian (2016/0021090).
As to claims 1 and 11, Hirata teaches an electronic apparatus and a method for controlling an electronic apparatus comprising: a display (Figs 2-5; display unit 20, display unit 201 and a dummy word display unit 202); a memory configured to store a preset password including a plurality of characters ([0010, 0012, 0018] – a password assigned to each of the stored ball members; the password is registered in advance and accepting a member ID and a password and performing data communication with the stored ball management server based on the received information, the ball storage system); and a processor configured to control the display to display indicator corresponding to each condition for each character of the stored preset password (Fig. 4 – displaying indicator 0 through 9 corresponding to each condition for each user input character indicating correct or incorrect input password; words displayed on the word string display section 20 are not limited to numbers but include words in other forms such as characters, pictures or the like and any information used as authentication 
Qian teaches acquiring an authentication password input by a user and comparing the input authentication password with a preset password, if the number of characters in the authentication password is the same as the number of characters in the preset password and character values in the authentication password are the same 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Qian into the teachings of Hirata for the purpose of increasing security measurement in the authentication process and determining that the password authentication is successful.
As to claims 2 and 12, Hirata teaches transmitting the word string displayed on the true and false word display unit and the input information is authenticated ([0049]), an input selecting a true / false of “0” displayed on a true / false word display part and a “5” displayed in an authenticity word display part, and the password is accepted via the touch panel unit 2 sequentially accepting the words selected as true and comparing the word strings arranged in the order and the password and checked against the password acquired from the storage management server, and when they are matched with each other, the drawing is permitted ([0012, 0016, 0020-0028]); and Qian teaches acquiring an authentication password input by a user and comparing the input authentication password with a preset password, if the number of characters in the authentication password is the same as the number of characters in the preset password and character values in the authentication password are the same as those at the same positions in the preset password then the password authentication is successful ([0003-0005]). The combination of Hirata and Qian teach the claimed invention.
As to claims 3 and 13, Hirata teaches displaying true word constituting a password or a false word not constituting a password in accordance with an operation of an input person (claim 1) and when an input person selects a true/false word display 
As to claim 4 and 14, Hirata teaches words displayed on the word string display section 20 are not limited to numbers but include words in other forms such as characters, pictures and any information used as authentication information ([0049] and the words displayed on the true/false word display unit are not randomly selected by a random number or the like but are generated with a certain rule ([0043], Figs. 4-5), password stored in a storage management server ([0012]), storing a plurality of indicators matched with the conditions ([0018, 0020, 0028, 0045]); and an indicator corresponding to each condition for each character of the stored preset password (Fig. 4 – displaying indicator 0 through 9 corresponding to each condition for each user input character indicating correct or incorrect input password; words displayed on the word string display section 20 are not limited to numbers but include words in other forms such as characters, pictures or the like and any information used as authentication information ([0049]); and Qian teaches if the number of characters in the authentication password is the same as the number of characters in the preset password and 
As to claims 5 and 15, Hirata teaches the electronic apparatus of claim 3, wherein the memory is configured to store a set of conditions applied to each of the plurality of characters of the preset password, and the processor is configured to perform the authentication process for the input password based on the stored set of conditions (Figs. 4-5, [0018, 0020-0028]) and storing a plurality of indicators matched with the conditions ([0018, 0020, 0028, 0045]), displaying indicator corresponding to each condition for each character of the stored preset password (Fig. 4 – displaying indicator 0 through 9 corresponding to each condition for each user input character indicating correct or incorrect input password; and words displayed on the word string display section 20 are not limited to numbers but include words in other forms such as characters, pictures or the like and any information used as authentication information [0049] and the words displayed on the true/false word display unit are not randomly selected by a random number or the like but are generated with a certain rule ([0043], Figs. 4-5).
As to claims 6 and 16, Hirata teaches display indicator corresponding to each condition for each character of the stored preset password (Fig. 4 – displaying indicator 
As to claims 10 and 19, Hirata does not explicitly discuss the electronic apparatus of claim 1 and the method of claim 11, wherein, the processor is configured to provide a content corresponding to an account of an authenticated password based on the user input being authenticated. However, Hirata teaches input password is received via a touch panel part 2 and when the accepted password is checked against the password acquired from the stored management server and when they match with each other, the drawing of the stored ball is permitted ([0012]), and storage unit 7 for storing authenticated word string ([0028]); it would have been obvious to provide stored 
Qian teaches password authentication needs to be performed before any user uses a related device or logs on to a website by using a related account and when information input by the user matches the preset password, a permission to use the related device or log on to the website using the related account be granted ([0003]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Qian into the teachings of Hirata for the purpose of granting the user permission to use the related device or logs on to the website using the related account.                     
Claim 20 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Qian teaches a computer readable recording medium having coded thereon a program for implementing a method for controlling an electronic apparatus ([0103]).

3.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Hirata (JP 2016-118891) and Qian (2016/0021090) in view of Sahashi (JP 2017-142651).
As to claims 8 and 18, Hirata and Qian do not explicitly discuss the electronic apparatus of claim 1 and the method of claim 11, further comprising: a microphone configured to receive a voice input, wherein the processor is configured to recognize the voice input through the microphone and to perform an authentication process on a result of the recognition.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Sahashi into the teachings of Hirata and Qian for the purpose of permitting authentication based on the voice received by the voice recognition means corresponds to the presentation data input through the microphone.

4.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Hirata (JP 2016-118891) and Qian (2016/0021090) in view of Jeong et al. (2016/0035074).
As to claim 9, Hirata and Qian do not explicitly discuss the electronic apparatus of claim 1, further comprising: a communicator comprising communication circuitry configured to be in communication with an external device, wherein the processor is configured to transmit a result of performing the authentication for the user input to the external device. However, Hirata teaches transmitting the read member ID to a storage ball management server via a communication part 5 and a password associated with a member ID and performing the authentication for the password ([0011-0012]); it would have been obvious to modify Hirata to transmit the result of the authentication to the 
Jeong teaches transmitting authentication information of the user, for example, a password, to the external device ([0193])
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Jeong into the teachings of Hirata and Qian for the purpose of identifying the user as in authorized user and allowing the user device to connect to the external device and accessing information stored in the external device.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-6, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. Applicant mainly argues that First, Hirata fails to disclose “displaying an indicator corresponding to each condition for each character of the stored preset password”. Examiner respectfully submits that Hirata teaches display an indicator corresponding to each condition for each character (Fig. 4 – displaying indicator 0 through 9 corresponding to each condition for each user input character indicating correct or incorrect input password; words displayed on the word string display section 20 are not limited to numbers but include words in other forms such as characters, pictures or the like and any information used as authentication information ([0049]); and far left displaying characters 0, 5, 6, 0, 3, 8, 2; [0014-0016] – according Applicant’s .
Applicant further argues that Second, Hirata fails to disclose “receiving a user input according to the displayed indicator from a user while displaying the indicator” and “perform a function corresponding to an authentication based on the stored preset password, the received user input, and the each condition for the each character of the stored preset password”. Examiner respectfully submits that Hirata teaches receiving a user input according to the displayed indicator from a user while displaying the indicator ([0020-0028], Fig. 4 – receive input password from a user while displaying indicator 0 through 9 corresponding to each condition for each user input character indicating correct or incorrect input password).
Hirata further teaches a user inputs a password on the password screen configured as described in Fig. 4; authenticating based on the received input password and each condition for each character of the password and stored in the storage unit 7 (Fig. 4, [0020-0028]); and the password is accepted via the touch panel unit 2 a word displayed on the display means when “true” is selected and checked against the password acquired from the storage management server (preset password), and when 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652